By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We readily admit that there is plausibility at least, not to say force, in the construction contended for under our attachment laws, upon both of the points embraced in the bill of exceptions.
[2.] But we do not feel at liberty to disregard the established practice of our predecessors, for more than fifty years, to the contrary. A construction put upon the law, by Judges who lived at the time when it was made, or soon thereafter, and so firmly settled and familiarly and universally known, should be changed by no person short of the Legislature.
“ Great regard,” says Sir E. Coke, “ ought, in construing a Statute, to be paid to the construction which the sages of the law who lived at the time, or soon after it was made, put upon it; because they were best able to judge the intention of the makers at the time when the law was made. 2 Inst. 11, 136, 181.
[3.] We consequently reverse the judgment of the Circuit Court, upon both of the grounds embraced in the bill of exceptions.